Citation Nr: 1100802	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  08-34 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for menstrual 
migraine headaches.

2.  Entitlement to service connection for stiffness in the low 
back.

3.  Entitlement to service connection for stiffness in the right 
leg.

4.  Entitlement to service connection for stiffness in the left 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1982 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, as part of the Benefits Delivery at Discharge (BDD) 
program.  The purpose of the BDD program is to help ensure a 
smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to store 
and review every document involved in the claims process.  The 
use of this system allows VA to leverage information technology 
in order to more quickly and accurately decide a Veteran's claim 
for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 

In her substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge in Washington, DC.  However, in 
correspondence received in April 2010, the Veteran cancelled her 
hearing request.


FINDINGS OF FACT

1.  In April 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew from appeal the claim for a rating 
in excess of 30 percent for menstrual migraine headaches.

2.  While the Veteran is competent to describe observable 
symptoms, she is not competent to provide a diagnosis.

3.  The Veteran does not currently have any diagnosed disability 
of the lumbar spine.

4.  The Veteran does not currently have any diagnosed disability 
of the right leg.

5.  The Veteran does not currently have any diagnosed disability 
of the left leg.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the 
claim for a rating in excess of 30 percent for menstrual migraine 
headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for the establishment of service connection for 
a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).

3.  The criteria for the establishment of service connection for 
a right leg disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).

4.  The criteria for the establishment of service connection for 
a left leg disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204 (2010).

In a statement submitted in April 2010, the Veteran indicated 
that she wished to withdraw from appeal the matter of a rating in 
excess of 30 percent for menstrual migraine headaches.  Thus, no 
allegations of errors of fact or law remain for appellate 
consideration with respect to this matter.  Accordingly, the 
Board does not have jurisdiction to review this matter on appeal, 
and it must be dismissed.

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the requirement 
that VA specifically request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), to be codified later at 38 CFR 
3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated April 2007, the Veteran 
was notified as to each element of satisfactory notice set forth 
under the Pelegrini II decision pertaining to the claims on 
appeal.  Additionally, the September 2008 Statement of the Case 
(SOC) explained the general criteria to establish a claim for 
service connection.  The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Furthermore, the April 2007 notice provided information 
concerning both the disability rating and effective date elements 
of a pending claim for benefits.

The relevant notice information must have been timely sent.  The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.  See also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The April 2007 VCAA 
notice comported with this standard, as it preceded issuance of 
the rating decision on appeal.

The RO/AMC has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining the Veteran's service 
treatment records.  The Veteran has undergone a VA examination.  
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles 
v. Principi, 16 Vet. App. 370 (2002).  The record as it stands 
includes sufficient competent evidence to decide the claims.  See 
38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further 
action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations.  That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits.

Analyses of the Claims

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service 
connection may also be granted for a disease diagnosed after 
discharge, where all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

In this case, service treatment records show that in 
October 1988, the Veteran complained of throbbing pain in her 
back.  The examiner gave a diagnosis of right lower lumbar pain.  
In April 1989, the Veteran again complained of recurrent pain in 
her lower back.  An X-ray taken in April 1989 revealed a normal 
spine.  An emergency care note from June 1989 reflects that the 
Veteran experienced back pain without a diagnosed disorder.  
During a service examination performed in July 1990, the Veteran 
reported recurrent lower back pain.  The examiner noted that she 
had a normal spine.  A skeletal metastatic survey completed in 
February 2007 revealed a normal lumbar spine.  In April 2007, the 
Veteran reported that she experienced stiffness in her back and 
bilateral legs.  In June 2007, the Veteran again indicated that 
she experienced stiffness in her back and bilateral legs when she 
sat in one position for an extended period of time.

On VA examination in July 2007, the examiner observed that the 
Veteran walked with a normal gait without assistance.  Muscle 
strength was 5/5 in all muscle groups.  The examiner indicated 
that the Veteran refused to have any X-rays taken at the 
examination.  The examiner gave no diagnosis for the lower back 
or legs.

In her March 2008 Notice of Disagreement, the Veteran remarked 
that she had difficulty ambulating and experienced muscle 
stiffness while bending forward.

In June 2008, a private examiner recorded the Veteran's 
complaints of stiffness in her legs and back.  Physical 
examination did not result in a diagnosis.

In her VA Form 9 submitted in October 2008, the Veteran mentioned 
that she did not go to the doctor every time she had an ailment, 
and she did not like to take medicine.  She related that in the 
morning, she experienced stiffness in her back and bilateral 
legs.  She said she walked slowly down the stairs in her home due 
to stiffness.  When she sat for a while, she had to rise out of 
her chair slowly due to stiffness and pain.  She had difficulty 
rising from the floor due to pain and stiffness.  She said her 
family had a history of arthritis, and she felt that her medical 
record showed a positive rheumatoid factor and arthritis.  She 
asserted that stiffness was not documented frequently in her 
medical records because she did not go to the doctor for every 
ailment she experienced.  She experienced pain and stiffness on a 
daily basis.

Stiffness in Low Back, Right Leg, and Left Leg

The Board is denying service connection for stiffness of the low 
back, right leg, and left leg, in view of the absence of 
competent evidence establishing a current claimed disability.  In 
this matter, the Board finds the VA and private medical records 
persuasive.  On the July 2007 VA examination referenced above, 
the examiner did not diagnose any chronic pathologic illness of 
the low back or bilateral legs.  Moreover, the VA examiner did 
not diagnose any form of soft tissue injury involving the low 
back or bilateral legs.  Objective examination findings were 
generally normal, and the Veteran refused to have X-rays taken.  
The June 2008 private examiner recorded the Veteran's complaints, 
but objective examination did not result in a diagnosis of a low 
back, right leg, or left leg disorder.  Additionally, the Board 
observes that no X-ray of record reveals any disability of the 
low back, right leg, or left leg.  There is no other medical 
evidence which alludes to a currently diagnosed disorder 
involving the low back, right leg, or left leg.  Thus, it is 
concluded that there is no competent evidence of a current 
disability in furtherance of these claims.

The initial criterion to establish service connection is 
competent evidence of the disability claimed.  See Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a present 
disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

By "disability" is generally meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (Citing 
with approval VA's definition of "disability" in 38 C.F.R. § 4.1 
and "increase in disability" in 38 C.F.R. § 3.306(b)); Felden v. 
West, 11 Vet. App. 427, 431 (1998); see also Leopoldo v. Brown, 4 
Vet. App. 216, 219 (1993) (A "disability" is a disease, injury, 
or other physical or mental defect.").

The evidence establishes that the Veteran clearly experiences 
stiffness and pain in her low back, right leg, and left leg.  
Unfortunately, the Court has held that the manifestation of pain 
or discomfort alone, without an underlying diagnosed malady or 
condition, cannot constitute a specific disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), dismissed in part and vacated in part 
on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Without a current diagnosis of a low back, 
right leg, or left leg disorder, service connection cannot be 
established.

The Board has also carefully considered the Veteran's own 
statements regarding her symptoms.  The Board must determine the 
value of all evidence submitted, including lay and medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The evaluation of evidence generally involves a 3-step 
inquiry.  First, the Board must determine whether the evidence 
comes from a "competent" source.  The Board must then determine 
if the evidence is credible, or worthy of belief.  Barr v. 
Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible).  The third step of this 
inquiry requires the Board to weigh the probative value of the 
proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

In this case, there is no indication that the Veteran has had any 
medical training.  As such, her statements are considered lay 
evidence.  She is competent to testify as to experiencing 
stiffness and pain, as those symptoms are readily identifiable 
through casual observation.  However, her statements are not 
competent or sufficient to establish a diagnosis of arthritis, as 
medical tests (such as X-rays or Magnetic Resonance Imaging) are 
necessary to reveal the presence of arthritis.  As discussed 
above, examination by both VA and private examiners has not 
resulted in a diagnosed condition.  In this case, the Board finds 
that the July 2007 VA examination report and June 2008 private 
examination reports outweigh the Veteran's own contentions, as 
they were created by medical professionals who considered the 
Veteran's reported symptoms but objectively did not find a 
diagnosable disorder.   The Board additionally notes that 
personal interest may affect the credibility of the Veteran's 
statements.  See Cartwright  at 25 (1991).

As there is no competent medical evidence of a current diagnosed 
disability involving the low back, right leg, or left leg, 
service connection for these disabilities cannot be 
substantiated.  The claims for stiffness in the low back, right 
leg, and left leg are therefore being denied.  The preponderance 
of the evidence is unfavorable on the claims, and under these 
circumstances the benefit of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal as to the matter of a rating in excess of 30 percent 
for menstrual migraine headaches is dismissed.

Service connection for stiffness in the low back is denied.

Service connection for stiffness in the right leg is denied.

Service connection for stiffness in the left leg is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


